NO. 07-10-0041-CV

                                 IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL B

                                    FEBRUARY 25, 2011


                                 ALLTECH, INC., APPELLANT

                                            v.

               JEFF WILKERSON AND NOVUS INTERNATIONAL, INC.,
                                APPELLEES


             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                NO. 95,826-B; HONORABLE JOHN B. BOARD, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                  ON MOTIONTO DISMISS

       Appellant, Alltech, Inc., has filed a motion to dismiss its appeal. See TEX. R. APP.

P. 42.1(a)(1). No decision of this Court having been delivered to date, we grant the

motion. Accordingly, we dismiss the appeal. Id. All costs related to this appeal are

assessed against appellant. See TEX. R. APP. P. 42.1(d). If dismissal will prevent

appellees from seeking relief to which they would otherwise be entitled, the Court

directs appellees to file a timely motion for rehearing. No motion for rehearing from

appellant will be entertained.


                                                               Mackey K. Hancock
                                                                    Justice